Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Levy(US.Pub.20030192060) et al in view of  Yamamoto (US.Pub.No.20030005056) .
 
Regarding claim 1,  Levy et al disclose a non-transitory computer readable medium comprising computer readable instructions that, when executed, cause a processor of a media presentation device to at least: access a secondary content schedule based on one or more watermarks detected in primary media content, the secondary content schedule to identify (i) one or more secondary content items and (ii) one or more first time values associated with the one or more secondary content items(see fig.1 where there is a processor 31 for executing and  the advertisement is archived and listed in the user's electronic programming guide,0024; a digital watermark (described below) is embedded in video content, like an advertisement. The digital watermark may include an identifier. The digital watermark can be redundantly embedded per video frame or video sequence,0008; a watermark detector within a DVR detects the embedded watermark within the advertisement,0034;0030; a watermark can carry time codes which can be used to determine a viewing time,0036);

the second time values based on a timestamp associated with the one or more watermarks detected in the primary media content(a digital watermark can contain both an identifier and timestamp,0008;0030);

cause the media presentation device to display the first one of the secondary content items according to the secondary content schedule(decoder 33 prompts the DVR 30 to display a graphic or icon to indicate a digital watermark or the possibility of obtaining related information,0023; related information (e.g., a message) can be listed in the user's interface, e.g., in a message box or even the program guide, etc.,,0025; related information is activated  user may even need to watch the ads or related information in slow motion to pick-up clues from the ads/related information. A digital watermark identifier can be used to verify that the user watched the ad (e.g. via the watermark time-stamp) or to request the related information for the ad or raffle (e.g., via the watermark identifier),0031).

But did not explicitly disclose compare the one or more first time values associated with the one or more secondary content items in the secondary content schedule to second time values provided by a clock to determine whether to present a first one of the one or more secondary content items.

However, Yamamoto et al disclose compare the one or more first time values associated with the one or more secondary content items in the secondary content schedule to second time values provided by a clock to determine whether to present a first one of the one or more secondary content items(in the case where a plurality of advertisements to be displayed exist in one and the same time-zone, the terminal makes a comparison between the information on the advertisement type and the user's registration information so as to set a higher priority-order in an order starting from an advertisement with the most items meeting the registration information, then displaying the advertisements in the order starting from the highest priority-order advertisement, or displaying only the highest priority-order advertisement,0135; a time stamp is attached to both the mobile information terminal and the service server. After that, when the user tries to confirm the schedule, the terminal transmits the time stamp as well.  a clock for holding the date and the time,0046).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Yamamoto to modify Levy by comparing timestamps associated with secondary contents and local time for the clock of the display device for the purpose of avoiding delay in  displaying secondary contents.

Regarding claim 2, Levy et al disclose wherein the primary media content includes video content and the one or more watermarks are detected from the video content(digital watermark is embedded in video content, like an advertisement, abstract; digital watermarking is applied to media signals such as images, audio signals, and video signals,0009;0021).

Regarding claim 3, Levy et al disclose wherein the clock is set using the timestamp associated with the one or more watermarks such that the second time values provided by the clock are based on the timestamp(amount of time that program content is viewed can be determined from a clock,0036; a digital watermark can contain both an identifier and timestamp,0008;0030-0031).

 recovering the time stamp indicates how much of an advertisement is actually viewed,0030).

Regarding claim 5, Levy et al  did not explicitly disclose  wherein to cause the media presentation device to display the first one of the secondary content items according to the secondary content schedule, the instructions, when executed, cause the processor to instruct the media presentation device to display the first one of the one or more secondary content items when a first one of the second time values corresponds to a time defined by a first one of the one or more first time values associated with the first one of the one or more secondary content items.

However, Yamamoto et al disclose wherein to cause the media presentation device to display the first one of the secondary content items according to the secondary content schedule, the instructions, when executed, cause the processor to instruct the media presentation device to display the first one of the one or more secondary content items when a first one of the second time values corresponds to a time defined by a first one of the one or more first time values 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Yamamoto to modify Levy by comparing timestamps associated with secondary contents and local time for the clock of the display device for the purpose of avoiding delay in displaying secondary contents.

Regarding claim 6, Levy et al disclose wherein the instructions, when executed, cause the processor to retrieve the first one of the one or more secondary content items from a remote server (see fig.1 using a processor 31 for accessing secondary content from head-end; Digitally watermarked ads may even help promote remote triggering models, e.g., with Wink, OpenTV  watermark can be embedded in a commercial prior to broadcast, e.g., during creation, and a watermark detector can be located in a DVR device. (If shows are watermarked, they are typically embedded prior to broadcasting. In a video on demand ("VOD") with PVR services, a watermark detector could be located on a VOD server.), 0039; 0007).

Regarding claim 7, Levy et al disclose wherein the instructions, when executed, cause the processor to store the first one of the one or more secondary content items in memory of the media presentation device(see fig.1 with memory 35 and storage device 37 for storing contents locally; DVR 30 includes a storage device 37 for recording content. Storage device 37 preferably includes a hard drive (e.g., magnetic memory), 0015; 0042; other storage device to record multimedia programming (e.g., TV shows, televised sporting events, movies, advertisements, etc), 0004; 0027; 0042).

Regarding claim 8, it is rejected using the same ground of rejection for claim 1.
Regarding claim 9, it is rejected using the same ground of rejection for claim 2.
Regarding claim 10, it is rejected using the same ground of rejection for claim 3
Regarding claim 11, it is rejected using the same ground of rejection for claim 4.
Regarding claim 12, it is rejected using the same ground of rejection for claim 5.
Regarding claim 13, it is rejected using the same ground of rejection for claim 6.

Regarding claim 15, it is rejected using the same ground of rejection for claim 1.
Regarding claim 16, it is rejected using the same ground of rejection for claim 2.
Regarding claim 17, it is rejected using the same ground of rejection for claim 3.
Regarding claim 18, it is rejected using the same ground of rejection for claim 4.
Regarding claim 19, it is rejected using the same ground of rejection for claim 5.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.
Regarding claim 21, it is rejected using the same ground of rejection for claim 7.
                                                                     Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean Duclos Saintcyr whose phone number is 571-270-3224. The examiner can normally reach on M-F 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are not successful, his supervisor, Brian Pendleton, can be reach on 571-272-7527. The fax number for the organization where the application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htpp://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, dial 800-786-9199(IN USA OR CANADA) or 571-272-1000.

/JEAN D SAINT CYR/
Examiner, Art Unit 2425
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425